IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,069-01


TIMOTHY HILL, Relator

v.

JUDGE, 292ND DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-9777009-V IN THE 292ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam. Keasler, J., not participating. 

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of
habeas corpus in the 292nd District Court of Dallas County and that the trial court entered an order
designating issues on October 12, 2004.
	Respondent, the Judge of the 292nd District Court of Dallas County, shall file a response
with this Court by having the District Clerk submit the record on such habeas corpus application.
In the alternative, the trial court may resolve the issues set out in its order and then have the District
Clerk submit the record on such application. In either case, the trial court's response shall be
submitted within 30 days of the date of this order. This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted its response.  	  
Filed: February 15, 2012
Do not publish